Name: Commission Regulation (EEC) No 1572/77 of 13 July 1977 amending Regulation No 467/67/EEC as regards processing costs and the value of by-products in respect of the various stages of rice processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/26 Official Journal of the European Communities 14. 7. 77 COMMISSION REGULATION (EEC) No 1572/77 of 13 July 1977 amending Regulation No 467/67/EEC as regards processing costs and the value of by-products in respect of the various stages of rice processing 2. The processing costs to be taken into account when husked rice is converted into milled rice shall be 25-96 units of account per tonne of husked rice . 3 . The processing costs for the conversion of semi-milled rice into milled rice shall not be taken into account.' Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( l ), as last amended by Regulation (EEC) No 11 58/77 (2), and in particular Article 19 thereof, Whereas Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (3), as last amended by Regulation (EEC) No 1484/75 (4), fixes in Article 2 the processing costs, and in Article 3 the value, of the by-products for the various stages of rice processing ; whereas, as a result of the general rise in prices and in their constituent elements, processing costs and the value of by-products should now be esta ­ blished at a level which is representative for the Community as a whole ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 3 of Regulation No 467/67/EEC is amended to read as follows : ' 1 . The value of the by-products obtained from processing paddy rice into husked rice shall be considered to be nil . 2. The value of the by-products obtained from processing husked rice into milled rice shall be : (a) 26 00 units of account per tonne of husked round grained rice ; (b) 37 00 units of account per tonne of husked long grained rice . 3 . The value of the by-products obtained from processing semi-milled rice into milled rice shall be : (a) 8 00 units of account per tonne of semi-milled round grained rice ; (b) 10 00 units of account per tonne of semi ­ milled long grained rice .' HAS ADOPTED THIS REGULATION : Article 1 Article 3Article 2 of Regulation No 467/67/EEC is amended to read as follows : ' 1 . The processing costs to be taken into account when paddy rice is converted into husked rice shall be 25-96 units of account per tonne of paddy rice . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1977 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 166, 25 . 6 . 1976, p . 1 . (2 ) OJ No L 136, 2 . 6 . 1977, p . 13 . (3 ) OJ No 204, 24 . 8 . 1967, p . 1 . (4 ) OJ No L 150, 11 . 6 . 1975, p . 7 .